NO. 12-03-00378-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§

IN RE: LAKESIDE REALTY, INC.
AND SUNRISE CONSTRUCTION, INC.,§
	ORIGINAL PROCEEDING
RELATORS
§





MEMORANDUM OPINION
PER CURIAM

	On February 4, 2003, this court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Lakeside Realty, Inc. and Sunrise Construction, Inc. as Relators.  That
opinion ordered Respondent to delete those provisions from its order signed on August 13, 2003 that
find Lakeside and Sunrise in contempt and assess punishment.  On February 10, 2004, the trial court
signed an order complying with this court's order and opinion of February 4, 2004.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
Opinion delivered February 11, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)